Case 2:20-cv-01745-AMD-ST Document 7 Filed 07/10/20 Page 1 of 2 PageID #: 39




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
CALVIN GARNER,

                          Plaintiff,                                       ORDER
                 -v-                                                       2:20-CV-1745 (AMD) (ST)
GERALDINE HART, STEPHEN R.
MASCIOPINTO, ORESTO JAMES,
SEAN MANNING and JAMES CAPORALE,

                           Defendants.
------------------------------------------------------------x
ANN M. DONNELLY, United States District Judge:

        On March 11, 2020, the plaintiff, who is currently in custody at the Suffolk County

Correctional Facility,1 filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF

No. 1.) Along with the complaint, he sent a check for $455.00. On March 18, 2020, the Court

returned the check and informed the plaintiff that, because the proper filing fee is $400.00, his

submission was deficient, and that he would need to replace the check with a payment for the

correct amount. (ECF No. 2.) The Court’s March 18, 2020 letter was returned as undeliverable.

By letter dated April 8, 2020, the Court sent a second notice of deficient filing, notified the

plaintiff that the proper filing fee is $400.00, and told him that he had to cure the deficiency

within 14 days. (ECF No. 3.) The plaintiff did not respond to the Court’s notices or otherwise

act to cure the deficiency.

        Given the plaintiff’s pro se status and the ongoing COVID-19 pandemic, on May 21,

2020, I extended the plaintiff’s deadline to cure the deficiency to June 25, 2020. (ECF No. 6.) I

notified him that, by that date, he must either pay the $400.00 filing fee or request to proceed in

forma pauperis, and that failure to cure the deficiency would result in dismissal of his case. (Id.)


1
  The Suffolk County Inmate locator states that the plaintiff is currently incarcerated at the Suffolk
County Correctional Facility. See https://vinelink.vineapps.com (last visited July 10, 2020).
                                                         1
Case 2:20-cv-01745-AMD-ST Document 7 Filed 07/10/20 Page 2 of 2 PageID #: 40




The plaintiff has not responded to the Court. Accordingly, the action is dismissed without

prejudice.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



SO ORDERED.


                                                      s/Ann M. Donnelly
                                                     ____________________________________
                                                     ANN M. DONNELLY
                                                     United States District Judge

Dated: Brooklyn, New York
       July 10, 2020




                                                2
